Case 1:20-cv-01478-LMB-MSN Document 36-1 Filed 05/28/21 Page 1 of 5 PagelD# 293

“fy | EMBASSY OF PAKISTAN
je] a8 . 3517 International Court, N.W.
WASHINGTON, D.C. 20008

 

No. Cons-1/5/2021 31 March 2021

The Embassy of the Islamic Republic of Pakistan presents its compliments to
the U.S. Department of Justice, Office of International Affairs and with reference to
the case of Ms. Rehana Bibi Vs Shaheena Shakil-Ur-Rehman etc., in the United
States District Court, has the honor to state that the relevant authorities in Pakistan
have informed that the Summon/Documents could not be served upon
Mrs. Shaheena Shakil-Ur-Rehman on the given address as she was out of the
country. The Summon/Documents along with a certificate duly signed by the
Solicitor General of Pakistan in this regard are enclosed.

The Embassy of the Islamic Republic of Pakistan avails itself of this
opportunity to renew to the esteemed U.S. Department of Justice, Office of
International Affairs the assurances of its highest consideration.

Encl: As above

U.S. Department of Justice,
Criminal Division,

950 Pennsylvania Avenue, NW
Washington DC 20530)

 

Orta nia Oneorbap Poyace ‘Bp

Shee:

EXHIBIT

ie

tabbies"

000001

 
Case 1:20-cv-01478-LMB-MSN Document 36-1 Filed 05/28/21 Page 2 of 5 PagelD# 294
CERTIFICATE ‘

The undersigned authority has the honour to certify, in conformity with Article 6
of the Convention, ;

oe 1. That the document has been served upon on :10.03.2021 at (place,
street, number): R/O House No, 8-H, Johar Town, Lahore.

In one of the following methods authorized by Article 5:

a) in accordance with the provisions of sub-paragraph (a) of the first
paragraph of Article 5 of the Convention.

b) in accordance with the following particular method:
The addressee was not available at home however, his real
brother received the documents on his
Deal. ee ccc cceseeeseseecssucecccesesareceeceeesaaueraueegccrueesnanses

c) by delivery to the addressee, who accepted it voluntarily.

(Identity and description of person): The summons/documents
could nof been effected upon the addressee i.e. Mrs.
Shaheena Shakil-Ur-Reman, as she is out of country and
security guard refused to receive the summons/notice.

Relationship to the addressee (family, business or other)

SEE AO TEER A A

2. That the document has not been served, by reason of the following
facts:-

PRESET CEE CU

 

In conformity with the second paragraph of Article 12 of the Convention, the
applicant is requested to pay or reimburse the expenses detailed in the attached
statement.

Annexes

Documents returned:

ee eee ee

eects sere se ete ee

Done at Islamabad the 19" March, 2021

(PIR nnd ocM

Pir Muhammad Ishaq Solicitor
Solicitor ddusuce
i f Law and Jusit ;
M Government of Pakistan Signature with stamp
Islamabad

ooo0d2
- Casp 1:20-cv-01478-LMB-MSN

‘2

1_ Filed 05/28 nh a eke of 5 PagelD# 295
mi CUUKGY,

No % 73e

af A Genl-3G/X.B.22

Te 2021
From

The Registrar,
Lahore High Court,

Lahore
va |

The Senior Civil Judge (Admin},
Lahore.
Subject: SERVICE OF _SUMMONS/DOCUMENTS

UPON
MRS. SHAHEENA SHAKIL-UR-RAHMAN, RESIDENT OF
HOUSE NO.8-H, JOHAR TOWN, LAHORE.

SERVICE Or SUMMONS/DOCUMENTS UPON
MIR. SHAKIL-UR-RAHMAN, RESIDENT OF HOUSE NO.8- -
HH, JOHAR TOWN, LAHORE.

Yy Dear Sir, :
Uh ; I am directed to refer to the subject(s) noted

above, and to forward herewith
Nos.F. No. 9(6)/2020-Sol-I,
24,02,2021,

copies of letter
and F.No.(7)/2020.SoLI, dated
alongwith Process Service report and request
you to do the needful as requested by the Government of

Pakistan, Ministry of Law and Justice Islamabad, under
intimation to this Court.

etes THVISION
OFF

 

Yours faithfully, >

Assistant Registrar (Gent. )

For Registrar,
Encl: As Above. oo
No. & date Even. |

 

Copy is forwarded to the Section Office, Govt. of
Pakistan, Ministry of Law and Justice, Islamabad for

information, with reference to letter/ Notice referred to above

   
     

   

| eell-
By Graer of Secretary _ Assistant Registrar (General)
wy a ““~" For Registrar.
. , WeAy 000003
iu PS to Beur eure aor ays
_ Case 1:20-cv-01478-LMB-MSN Document 36-1 Filed 05/28/21 Page 4 of 5 PagelD# 296

8 WP ts “
a

Vas
en

 

 

2)
| a
: spe see
et T-(Xb Ter 93 G 1 el Le

= focal
Je. Wa Pl 36C bie 0" L2ers LeeNs ss

sb
Ly LOR
c sly APOWL OO ' cei? as KH

— | Papen. aes

 

alo.

“ ofp ru! (Oe 7
 

Case 1:20-cv-01478-LMB-MSN Document
a

36-1 Filed 05/28/21 Page 5 of 5 PagelD# 297

IMU LO VEU E-SOLL

 

 

 

 

ue Nay GOVERNM ENT OF PAKISTAN "
} to MINISTRY OF LAW AND JUSTICE

fo ' + ae chika . _

: pu Islamabad the | ["!! January, 202}
i To: The Registrar, Ay so
Lahore High Court, Ra
‘Lahore. -

subject: SERVICE Or SUMMONS / DOCUMENTS UPON
MRS. SHAHEENA SHAKIL-UR-RAHMAN RESIDENT OF

 

 

HOUSE NO. 8-H,

Dear Sir,

lam directed to forw
scnding authorities i.e
provisions of the Hag

documents in civil or commercial m

Documents
The service

hee td

i, On the addressee in person,

onhis behalf or

If the service cannot

addressee resid ing with hi

tii,
refilses to accept the

outer door of house in wh ich the ace

4, The acknowled
wilness along-with duly

gment
Iinei: As above,
aHtICh, AS above,
Copy for information to:

Islamabad.

eo

ges

 

oe

ard herewith summons/d
- Virginia for service on the ‘aboy
uc Canvention, [965 on se

Ifthe service cannot be inade on the

attested report of
copy of the summary of the documents m

the Assistant Director (Virginia), Ministry of F

“960005, ,

JOHAR TOWN LAHORE,

ocuments/process received from
t person in accordance with the
rvice abroad of judiciat and extra judicial!

atters to which Pakistan is a party.

and summary of documents are enclosed,
of summons/documenis shall be made:

or upon his agent em powered to accept the service

be made in the mode (i) or adult male mem

ber of the
my oF .

person as at (i) or (ii) or any such person
a copy of the summoans/documents on the
lressec ordinarily resides,

service, affix

of service of summons/documents duly attested by the

ihe process server be’ obtained and ihe duplicate

ay be forwarded fo this Ministry.

(ZOBIA LIAZ)
Depuly Assistant Solickor
PH: 051-922 1253

oreign Affairs,
~~
ceu—F}
Section Officer
